
	

114 HR 2996 IH: To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to establish wildfire on Federal lands as a major disaster.
U.S. House of Representatives
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2996
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2015
			Mr. Hardy introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to establish wildfire
			 on Federal lands as a major disaster.
	
	
 1.Wildfire on Federal landsSection 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)) is amended—
 (1)by striking (2) and all that follows through means and inserting the following:  (2)Major disaster (A)Major disasterThe term major disaster means; and
 (2)by adding at the end the following:  (B)Major disaster for wildfire on Federal landsThe term major disaster for wildfire on Federal lands means any wildfire or wildfires, which in the determination of the President under section 802 warrants assistance under section 803 to supplement the efforts and resources of the Department of the Interior or the Department of Agriculture—
 (i)on Federal lands; or (ii)on non-Federal lands pursuant to a fire protection agreement or cooperative agreement..
 2.Declaration of a major disaster for wildfire on Federal landsThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) is amended by adding at the end the following:
			
				VIIIMajor Disaster for Wildfire on Federal Land
 801.DefinitionsAs used in this title— (1)Federal landThe term Federal land means—
 (A)any land under the jurisdiction of the Department of the Interior; and (B)any land under the jurisdiction of the United States Forest Service.
 (2)Federal land management agenciesThe term Federal land management agencies means— (A)the Bureau of Land Management;
 (B)the National Park Service; (C)the Bureau of Indian Affairs;
 (D)the United States Fish and Wildlife Service; and (E)the United States Forest Service.
 (3)Wildfire suppression operationsThe term wildfire suppression operations means the emergency and unpredictable aspects of wildland firefighting, including support, response, emergency stabilization activities, and other emergency management activities of wildland firefighting on Federal lands (or on non-Federal lands pursuant to a fire protection agreement or cooperative agreement) by the Federal land management agencies covered by the wildfire suppression subactivity of the Wildland Fire Management account or the FLAME Wildfire Suppression Reserve Fund account of the Federal land management agencies.
						802.Procedure for declaration of a major disaster for wildfire on Federal lands
 (a)In generalThe Secretary of the Interior or the Secretary of Agriculture may submit a request to the President consistent with the requirements of this title for a declaration by the President that a major disaster for wildfire on Federal lands exists.
 (b)RequirementsA request for a declaration by the President that a major disaster for wildfire on Federal lands exists shall—
 (1)be made in writing by the respective Secretary; (2)certify that the amount appropriated in the current fiscal year for wildfire suppression operations of the Federal land management agencies under the jurisdiction of the respective Secretary, net of any concurrently enacted rescissions of wildfire suppression funds, increases the total unobligated balance of amounts available for wildfire suppression by an amount equal to or greater than the average total costs incurred by the Federal land management agencies per year for wildfire suppression operations, including the suppression costs in excess of appropriated amounts, over the previous ten fiscal years;
 (3)certify that the amount available for wildfire suppression operations of the Federal land management agencies under the jurisdiction of the respective Secretary will be obligated not later than 30 days after such Secretary notifies the President that wildfire suppression funds will be exhausted to fund ongoing and anticipated wildfire suppression operations related to the wildfire on which the request for the declaration of a major disaster for wildfire on Federal lands pursuant to this title is based; and
 (4)specify the amount required in the current fiscal year to fund wildfire suppression operations related to the wildfire on which the request for the declaration of a major disaster for wildfire on Federal lands pursuant to this title is based.
 (c)DeclarationBased on the request of the respective Secretary under this title, the President may declare that a major disaster for wildfire on Federal lands exists.
						803.Wildfire on Federal lands assistance
 (a)In generalIn a major disaster for wildfire on Federal lands, the President may transfer funds, only from the account established pursuant to subsection (b), to the Secretary of the Interior or the Secretary of Agriculture to conduct wildfire suppression operations on Federal lands (and non-Federal lands pursuant to a fire protection agreement or cooperative agreement).
 (b)Wildfire suppression operations accountThe President shall establish a specific account for the assistance available pursuant to a declaration under section 802. Such account may only be used to fund assistance pursuant to this title.
						(c)Limitation
 (1)Limitation of transferThe assistance available pursuant to a declaration under section 802 is limited to the transfer of the amount requested pursuant to section 802(b)(4). The assistance available for transfer shall not exceed the amount contained in the wildfire suppression operations account established pursuant to subsection (b).
 (2)Transfer of fundsFunds under this section shall be transferred from the wildfire suppression operations account to the wildfire suppression subactivity of the Wildland Fire Management Account.
 (d)Prohibition of other transfersExcept as provided in this section, no funds may be transferred to or from the account established pursuant to subsection (b) to or from any other fund or account.
 (e)Reimbursement for Wildfire suppression operations on non-Federal landIf amounts transferred under subsection (c) are used to conduct wildfire suppression operations on non-Federal land, the respective Secretary shall—
 (1)secure reimbursement for the cost of such wildfire suppression operations conducted on the non-Federal land; and
 (2)transfer the amounts received as reimbursement to the wildfire suppression operations account established pursuant to subsection (b).
 (f)Annual Accounting and reporting requirementsNot later than 90 days after the end of each fiscal year for which assistance is received pursuant to this section, the respective Secretary shall submit to the Committees on Agriculture, Appropriations, the Budget, Natural Resources, and Transportation and Infrastructure of the House of Representatives and the Committees on Agriculture, Nutrition, and Forestry, Appropriations, the Budget, Energy and Natural Resources, Homeland Security and Governmental Affairs, and Indian Affairs of the Senate, and make available to the public, a report that includes the following:
 (1)The risk-based factors that influenced management decisions regarding wildfire suppression operations of the Federal land management agencies under the jurisdiction of the Secretary concerned.
 (2)Specific discussion of a statistically significant sample of large fires, in which each fire is analyzed for cost drivers, effectiveness of risk management techniques, resulting positive or negative impacts of fire on the landscape, impact of investments in preparedness, suggested corrective actions, and such other factors as the respective Secretary considers appropriate.
 (3)Total expenditures for wildfire suppression operations of the Federal land management agencies under the jurisdiction of the respective Secretary, broken out by fire sizes, cost, regional location, and such other factors as the such Secretary considers appropriate.
 (4)Lessons learned. (5)Such other matters as the respective Secretary considers appropriate.
 (g)Savings provisionNothing in this title shall limit the Secretary of the Interior, the Secretary of Agriculture, Indian tribe, or a State from receiving assistance through a declaration made by the President under this Act when the criteria for such declaration have been met..
		
